Citation Nr: 1540884	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  10-00 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a cold weather injury to the left foot, and if so whether service connection may be granted.

2.  Entitlement to service connection for residuals of a cold weather injury to the right foot.

3.  Entitlement to service connection for a low back disorder, to include as secondary to the service-connected bilateral knee disability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1945 to September 1971, including service in World War II, the Korean Conflict and Vietnam.  His awards and decorations include the Purple Heart Medal, the Presidential Unit Citation and the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that in relevant part denied service connection for a low back disorder.  Also on appeal is a March 2009 RO rating decision that in relevant part reopened a previously-denied claim of service connection for residuals of a cold weather injury  to the left foot but denied the claim on the merits, and also denied a new claim for service connection for residuals of a cold weather injury to the right foot.  Finally, also on appeal is an April 2010 RO rating decision that denied entitlement to a TDIU.

In August 2014 the Board remanded the case to the RO because the Veteran had requested a hearing before the Board.  The Veteran was accordingly scheduled for a Travel Board hearing before a Veterans Law Judge at the RO in August 2015, but the record reflects the Veteran indicated he was medically unable to travel to the RO for the purpose of testifying. 

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the Board remanded the case to the RO in August 2014 because the Veteran had requested a hearing before the Board.  The Veteran was duly scheduled for a Travel Board hearing in August 2015.

The record reflects that the Veteran sent a Statement in Support of Claim to the RO in July 2015 stating that he was medically unable to travel to the RO for the purpose of testifying, and he asked that the hearing be performed instead at the VA Medical Center (VAMC) at Lake Nona or Lake Baldwin.  A Report of Contact dated August 11, 2015, suggests the Veteran told a representative of the RO that could not attend the scheduled Travel Board hearing due to medical reasons.  There was no indication on the Report of Contact suggesting the Veteran was advised that his request for an alternative location could not be accomplished.  On August 26, 2015, the Veteran submitted another Statement in Support of Claim again asking for a hearing before the Board at Lake Baldwin or Lake Nona.

In sum, the Veteran clearly still wants a hearing before the Board.  Whether or not he can be accommodated by means of a videoconference hearing from a VAMC    or other VA facility that is nearer his home than the RO is a question that must be resolved between the Veteran and the RO.  

Accordingly, the case is REMANDED for the following action:

1.  Determine if there is a VAMC or other VA facility capable of hosting a Board videoconference hearing that is closer to the Veteran's home than the RO.  If so, contact the Veteran and offer him a videoconference hearing from that location in accordance with his request.

2.  If the Veteran is medically unable to travel to any alternative location that is capable of hosting a Board 
videoconference hearing, advise the Veteran that his request for a Board hearing at an alternative location cannot be accommodated and that he may submit written argument instead.  A copy of any letter sent or report of contact made should be incorporated into the claims file.  After allowing an appropriate period for response, return the file to the Board for further appellate action.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim has been advanced on the Board's docket and must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

